PER CURIAM.
This is an appeal from a decree in reni to enforce a time contract for the employment of a pilot on the steamboat Julien Poydras, running in the regular trade on the Mississippi and Atcha-falaya rivers. That contracts for a reasonable time can be made for the employment of pilots on boats engaged in making regular trips in the coastwise trade is settled in this circuit by The Wanderer (C. C.) 20 Fed. 655, and The Mary Elizabeth (C. C.) 24 Fed. 398.
The only open question on this appeal, therefore, is whether such a contract was made between the libelant, George George, and the master of the Julien Poydras. On this question the evidence is not only confused, but very conflicting, and, if the case were before us as an original proposition, we might well find on the evidence adduced that the alleged contract is not sufficiently proven. As the case is now before us on appeal, however, we find that the learned District Judge, reviewing the question in an opinion transmitted with the record, has found that the contract was proved, and, as he says, “admitted by the master.” To now hold otherwise would be merely to substitute our conclusion on evidence for that of the District Judge when we are by no means satisfied that error can be predicated on his finding.
Under these circumstances, the majority of this court are of opinion that the decree appealed from should be affirmed;' and it is so ordered.